Citation Nr: 0740597	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for tension 
headaches.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VA Regional Office (RO) in Winston-Salem, NC, which denied 
service connection for PTSD, and from a September 2004 rating 
decision which granted service connection for tension 
headaches and assigned a noncompensible rating effective 
September 4, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Post-Traumatic Stress Disorder (PTSD)

In September of 2002 the veteran underwent a psychological 
evaluation by a private physician.  By history, the veteran 
reported serving in Korea from 1967 to 1968.  During that 
time the veteran reported that a "2nd Lt. came into his area 
pulled out a .45 caliber pistol and shot himself in the 
head."  The veteran's reported symptoms since the incident 
included sleeplessness, depression, suicidal ideation, 
isolation, memory lapses, and nightmares.  The physician 
diagnosed PTSD and adjustment disorder based in part upon the 
psychological stressor of "2nd Lt committing suicide in his 
presence."  

In November of 2002 the RO wrote to the veteran requesting 
additional information.  The veteran was unable to supply the 
deceased 2nd Lieutenant's name or a date of death.   

The veteran underwent a VA PTSD examination in September of 
2004.  The claims file was reviewed.  By history the veteran 
reported that since 1967 he had the symptoms of 
sleeplessness, anxiousness, and nightmares.  In terms of 
stressors, the veteran reported that in 1967 he had "just 
got off guard duty and the second lieutenant killed 
himself."  The examiner noted "He said he was about 200 
yards away, heard the shot and went there but was kept from 
the scene and later found out what had happened."  The 
veteran also reported that a solider was killed by a 
lightning strike approximately 50 yards from his location.  
Finally, the veteran stated that he was the only black in his 
platoon, that he received all the bad details, and one day he 
got in a fight with the motor pool and a bunch of people 
ganged up on him.  The examiner concluded that the veteran 
did meet the diagnostic criteria for PTSD and assigned a GAF 
of 53.  

A hearing was held in November of 2006.  In terms of his 
alleged stressor, the veteran stated that the 2nd Lieutenant 
had been with the unit about two months prior to his suicide.  
The veteran could not recall the Lieutenant's name, but did 
recall that he was Caucasian and that the event took place in 
April of May of 2007.  The veteran testified that "...it was 
around midnight I heard this loud noise and when I ran up to 
the tent it was -and when I called the other guard that was 
on duty we both ran up to one of the tent and when we got 
there and opened up the tent we see the lieutenant lying back 
on the -his cot.  And he had shot hisself."  

The claims file contains a record indicating that in December 
of 2006 the RO issued a request to the Army for military 
records in an attempt to verify that a suicide took place in 
the veteran's unit in 1968.  The file currently before the 
Board does not contain a response to that request.   Also, 
the file does not contain a record of any attempt to verify 
the veteran's other identified stressors, including the 
lightning death, and the altercation at the motor pool.  

The VA's duty to assist requires additional efforts to verify 
the veteran's stressors. An attempt at verification is 
warranted with the U.S. Army and Joint Services Records 
Research Center (JSRRC). 

Headaches

In September of 2004 the VA conducted a neurologic 
examination of the veteran.  At that time the veteran 
reported that since 1967 he had headaches twice a day that 
lasted approximately one hour.  The examiner reported that 
the veteran did not see a doctor for these headaches and that 
there was not an aura or associated symptoms.  The veteran 
stated that although he had not worked in three years, when 
he was working he did not miss work because of the headaches.  
The examiner diagnosed the veteran with tension headaches and 
stated that these headaches were more likely than not the 
same as the headaches the veteran had in 1967.    No 
reference was made to the extent of the disabling effects of 
these headaches, if any.  

A hearing was held in November 2006.  At that time the 
veteran reported headaches two or three times a week that 
caused blurry vision and pain in neck and shoulders.  The 
veteran stated he was not able to perform any type of work.  
In terms of limitations the veteran reported that "Some days 
it limits.  All I want to do is just sit around or lay 
down."   

As stated above, a 10 percent disability rating requires 
frequent "characteristic prostrating attacks."  The medical 
evidence presented does not establish whether the veteran's 
tension headaches result in the utter physical exhaustion and 
helplessness required for "prostrating attacks."  

Consequently, a remand is necessary to conduct an additional 
VA examination, which includes a review of the claims file, 
to address the nature and severity of the veteran's 
headaches.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4);  see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion,  ordering a medical 
examination, or citing recognized medical treatises.); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination.)  

Accordingly, this claim is REMANDED for the following 
development and consideration:  

1.  Consistent with the heightened duty-
to-assist obligations imposed by the 
Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100-5103A, 5107 (West 2002 & 
Supp. 2006), the Board is directing the 
RO to make detailed efforts regarding the 
veteran's claim.  VA should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802, to help verify 
the veteran's alleged in-service 
stressors.  The JSRRC should be asked to 
provide records pertaining to the 
activities of Bravo Company, Second 
Battalion, 17th Infantry, at Camp Kaiser 
from April to July 1967 and Alpha 
Company, Second Battalion, 17th Infantry, 
at Camp Kaiser from July 1967 to April 
1968 and Charlie Company, Second 
Battalion, 17th Infantry, at Camp Kaiser 
in April 1968.  A command chronology or 
any information with regard to the 
activities of those units should be 
obtained and associated with the claims 
folder.  If no records are available, a 
formal unavailability memorandum should 
be entered into the claims file, and the 
veteran should be so informed in writing.  

2.  The RO should schedule the veteran 
for an examination by a physician 
knowledgeable in psychiatric disorders.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
such as psychological testing that are 
deemed necessary for an adequate 
assessment.  If the examiner believes 
that PTSD is an appropriate diagnosis, he 
or she should comment explicitly as to:  
(1) Whether each alleged stressor found 
by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomology and one 
or more of the in-service stressors found 
to be established by the record and found 
to be sufficient to produce PTSD.  Any 
opinion expressed by the examiner should 
be accompanies by a complete rationale.  
If any other psychiatric disorder is 
identified, the examiner should express 
an opinion as to its etiology.  

3.  The RO should schedule the veteran 
for an examination by a VA physician 
experienced in evaluating headache 
disorders, to determine the current 
nature and extent of any headache 
disorder found to be present.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.  Specific reference 
should be made to prostrating attacks.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal. If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



